Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-3, 5-7, 11, 17-20, 22-24, 26, and 29 are cancelled.
Claims 1, 8-9, 16, 25, 27-28, 31, and 35 are amended.
Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 are pending.
In view of the pre-appeal filed on May 24, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FONYA M LONG/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, 30, and 33-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of performing a bolus calculation to provide a bolus dosage for administration, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
These steps of a health care provider interacting with a user to set up a bolus calculator with calculated bolus calculator parameters based on dynamic user changes as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing a patient’s health by interactions between an HCP and a user).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 8, reciting particular aspects of viewing a fillable form and entering parameters into the fillable form could be considered a method of organizing human activity; such as claim 9, reciting particular aspects of how to retrieve parameters relevant to configuring the bolus calculator maybe performed in the mind but for recitation of generic computer components; such as claims 12-13, reciting particular aspects of receiving a code that the patient receives from an HCP could be considered a method of claims 14-15, reciting particular aspects of HCP receiving a code from a patient that created the code could be considered a method of organizing human activity; such as claim 25, reciting particular aspects of user entry of additional data could be considered a method of organizing human activity).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of bolus calculator device, receiving from a server a data file, processing the data file, configuring the bolus calculator, detecting a triggering event with the bolus calculator device, transmitting a notification to the server, modifying bolus calculator parameters on the bolus calculator device, and performing a bolus calculation at the bolus calculator device invoke computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4 (encrypting a data file with an encryption key), 8 (logging into a server to enter bolus calculator parameters), 9 (logging into a server and configuring the bolus calculator), 12 (logging into a server using a code), 14 (server is configured to enable the HCP to log into the server), 16 (time window for enabling an HCP to make configuration changes to the bolus calculator), 25 (performing bolus calculation from data received from a software application or glucose monitoring system), 27 (additional data received from external software application & validating the external software application), 28 (prompting a user at the bolus calculator device for confirmation), 30 (additional data received from a , 33 (controlling the operation of the medical device), 34 (medicament delivery device), and 37 (server obtaining bolus calculator parameters from a fillable form) additional limitations which amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a data file, detecting a bolus parameter change triggering event, transmitting the notification to the server, receiving modified parameters from the server; , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); configuring the bolus calculator using the parameters to calculate a bolus value, performing a bolus calculation to provide a bolus dosage, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); processing the data Versata Dev. Group, MPEP 2106.05(d)(II)(iv); processing the data file to obtain parameters, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 1, 4, 8-10, 12-16, 21, 25, 27-28, 30, 33, and 35-37, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 12, 14, 25, 27-28, 30, 33, 37, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8, 10, 13, 15, 35-36, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4, 9, 16, 21, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 4, 8-10, 12-16, 21, 25, 27-28, 30, and 33-37 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (U.S. Publication No. 2014/0325065) in view of Mensinger et al. (U.S. Publication No. 2014/0012117).
As per claim 1, Birtwhistle teaches a method for enabling health care provider (HCP) set up of a bolus calculator, comprising:
-at the bolus calculator device, receiving, from a server, a data file including one or more bolus calculator parameters for entry to a bolus calculator executing on the bolus calculator device (Birtwhistle: para. 58; figure 7, 108; Send an email message or SMS including bolus advice parameters for the bolus advisor on the mobile device.);
-automatically processing, at the bolus calculator device, the data file to obtain the one or more bolus calculator parameters (Birtwhistle: para. 47; para. 60; The activation key from the healthcare professional automatically configures the bolus advisor with bolus advice parameters. Sending an activation key and the necessary parameters for the bolus advice;
(Birtwhistle: para. 60; The activation key from the healthcare professional automatically configures the bolus advisor with bolus advice parameters.) .), wherein the bolus calculator is used by the bolus calculator device to calculate a bolus value based on input to the bolus calculator that is then processed by the bolus calculator, configured according to the one or more bolus calculator parameters, to calculate the bolus value (Birtwhistle: para. 47-48; The healthcare professional transmits an activation key with necessary parameters.);
-transmitting, at the bolus calculator device, a notification to the server about the event (Birtwhistle: para. 22-23; para. 73; Transmit data received from the glucose meter to remote server.);
-in response to transmitting the notification to the server, receiving, at the bolus calculator device, one or more modified bolus calculator parameters from the server (Birtwhistle: para. 47-48; para. 60; para. 71);
-automatically modifying, at least partly, the one or more bolus calculator parameters using the one or more modified bolus calculator parameters, at the bolus calculator device (Birtwhistle: para. 60; para. 71); and
-automatically performing, using the bolus calculator, a bolus calculation to provide a bolus dosage for administration to a patient based on the one or more modified bolus calculator parameters, at the bolus calculator device (Birtwhistle: para. 60; para. 71; figure 9).
	Birtwhistle does not explicitly teach the following, however, Mensinger teaches:
(Mensinger: para. 85; An activity could trigger a change in the alarm setting.);
-automatically determining, at the bolus calculator device, that the one or more bolus calculator parameters require modification, based on the automatic detecting (Mensinger: para. 171); 
-in response to the determining, transmitting, at the bolus calculator device, a notification to the server about the bolus calculator parameter change triggering event (Mensinger: para. 204; The CGM module on a user’s smartphone can communicate to the remote server upon occurrence of a detected or monitored event.).
One of ordinary skill in the art would have recognized that applying the known technique of Mensinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Birtwhistle to the teachings of Mensinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying bolus change triggering events to Birtwhistle teaching diabetes management would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a well-rounded system capable of providing customized, efficient, and timely treatment of patients.
As per claim 4, the method of claim 1 is as described.  Birtwhistle further teaches wherein the data file is encrypted with a patient encryption key (Birtwhistle: para. 61).
As per claim 8, the method of claim 1 is as described.  Birtwhistle further teaches wherein prior to receiving the data file a health care professional (HCP) logs into the server to a fillable form, and wherein the HCP inputs at least one of the one or more bolus calculator parameters into the one or more fields of the tillable form (Birtwhistle: figure 9; para. 48).
As per claim 9, the method of claim 8 is as described.  Birtwhistle further teaches wherein after logging into the server, the HCP retrieves one or more parameters relevant to configuring the bolus calculator from a medicament delivery device or a user account associated with a medicament delivery device (Birtwhistle: para. 47-48; para. 64).
As per claim 10, the method of claim 9 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters include the at least one of the one or more bolus calculator parameters provided by the HCP and additional parameters associated with medicament delivery device or the user account associated with a medicament delivery device (Birtwhistle: para. 58).
As per claim 12, the method of claim 1 is as described.  Birtwhistle further teaches wherein the server is configured to enable the patient to log into the server using a code that the patient receives from a health care professional (HCP) (Birtwhistle: para. 69).
As per claim 13, the method of claim 12 is as described.  Birtwhistle further teaches where the code is created by the HCP when the HCP associates a new patient with an HCP user account (Birtwhistle: para. 69).
As per claim 14, the method of claim 12 is as described.  Birtwhistle further teaches wherein the server is configured to enable the HCP to log into the server using a second code that the HCP receives from the patient (Birtwhistle: para. 35; para. 40).
As per claim 15, the method of claim 14 is as described.  Birtwhistle further teaches wherein the second code is created by the patient when the patient associates an HCP with a patient user account (Birtwhistle: para. 35)
As per claim 16, the method of claim 15 is as described.  Birtwhistle further teaches wherein upon creation of the second code, a time window is instantiated during which the HCP may be enabled to make changes to a configuration of the bolus calculator (Birtwhistle: para. 46).
As per claim 21, the method of claim 1 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters are confined by guard rails or safe ranges (Birtwhistle: claim 13).
As per claim 25, the method of claim 1 is as described.  Birtwhistle further teaches wherein automatically performing the bolus calculation is further based on additional data, received from an external software application, user entry, or a continuous glucose monitoring system (Birtwhistle: para. 52; para. 35-36).
As per claim 27, the method of claim 25 is as described.  Birtwhistle further teaches wherein the additional data is received from the external software application, and further comprising authenticating or validating the external software application or the additional data prior to use in performing the bolus calculation (Birtwhistle: para. 57).
As per claim 28, the method of claim 25 is as described.  Birtwhistle further teaches wherein the additional data is received from the external software application, and further comprising prompting a user of the bolus calculator device for confirmation prior to using the additional data in performing the bolus calculation (Birtwhistle: para. 57).
As per claim 30, the method of claim 25 is as described.  Birtwhistle does not explicitly teach the following, however, Mensinger teaches wherein the additional data is received from a continuous glucose monitoring system in communication with the bolus calculator device and includes trend data or glucose rate of change data (Mensinger: para. 22; para. 77).

As per claim 31, the method of claim 1 is as described.  Birtwhistle further teaches further comprising transmitting the bolus dosage to a medicament delivery device, wherein the medicament delivery device administers the bolus dosage to the patient (Birtwhistle: para. 46).
As per claim 32, the method of claim 31 is as described.  Birtwhistle further teaches wherein the medicament delivery device is a pump or a pen, or a device executing a bolus calculator app associated with the pump or pen (Birtwhistle: para. 46).
As per claim 33, the method of claim 1 is as described.  Birtwhistle further teaches wherein the bolus dosage at least partially controls operation of a medical device (Birtwhistle: para. 46).
As per claim 34, the method of claim 33 is as described.  Birtwhistle further teaches wherein the medical device is a medicament delivery device (Birtwhistle: para. 46).
As per claim 35, the method of claim 1 is as described.  Birtwhistle does not explicitly teach the following, however, Estes teaches wherein the bolus calculator parameter or a detected pattern of glucose measurements (Estes: para. 75; para. 81).
As per claim 36, the method of claim 1 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters comprise one or more of a carbohydrate count, fat intake, protein intake, meal size, insulin-to-carb ratio (ICR), glucose targets, glucose thresholds, insulin action times, and glucose trends (Birtwhistle: para. 48).
As per claim 37, the method of claim 1 is as described.  Birtwhistle further teaches wherein the server obtains the one or more bolus calculator parameters from a fillable form including one or more fields for entry of the one or more bolus calculator parameters (Birtwhistle: para. 48; para. 59).
Response to Arguments
Applicant's arguments filed for claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37  for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims provide an improvement to the technical field of diabetes management including bolus dosage management to help for improved glucose level response in patients.  Examiner states that Applicant provides a subjective opinion regarding the improvement of the claimed invention rather than providing objective evidence regarding the improvement of the diabetes management.  The specification fails to show how automation of the bolus parameters from a server improves glucose level response in patients.  
Applicant’s arguments with respect to claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Birthwhistle fails to teach “in response to transmitting the notification to the server, receiving, at the bolus calculator device, one or more modified bolus calculator parameters from the server.  Examiner states that Birthwhistle teaches transmitting data from the glucose meter to the remote server and receiving an activation key that includes modified parameters for the bolus calculator (para. 47-48; para. 22-23; para. 73).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626